The Court
gave the following instruction, namely: If the jury *318should be satisfied, by the evidence, that the confession of the prisoner was made under the impulse of threats or of promises of favor, such confession is not evidence. But that any facts discovered in consequence of such confession, which facts would in themselves be evidence against the prisoner, are still good evidence, notwithstanding they were discovered by means of the confession. That the fact of payment, or satisfaction to the owner of the things stolen, is a fact admissible in evidence to the jury; but if the jury should believe the payment or satisfaction was made merely to avoid the inconvenience of imprisonment or of a .trial, and not under a consciousness of having committed the offence, it is not evidence against the prisoner.
Verdict, guilty, and sentenced to be fined ten dollars, and whipped ten stripes.